Me. Justice Geay,
after stating the case as above reported, delivered the opinion of the court.
By the rules often laid down in former cases, and restated at the last term in Jewell v. Knight, 123 U. S. 426, and at the present term in Fire Lnsurance Association v. Wickham, ante, 426, this court cannot take jurisdiction of this case, because, besides the manifest attempt to refer ,to this court for decision substantially the whole case by the device of splitting it up into several questions, neither of. the questions certified presents a distinct point or proposition of law, clearly and precisely stated; but each requires this court to find out for itself the point intended to be presented, by searching through the allegations of the answer and the provisions of the statute relied on by the plaintiff, and by also examining *514either the whole constitution of the State, or else reports or records of decisions óf its courts, referred to in the answer and made part thereof.
The certificate is even more irregular and insufficient than one undertaking to present the question, arising on demurrer or otherwise, whether an indictment, or a count therein, sets forth any offence, which this court has constantly held not to be a proper subject of a certificate of division of opinion. United States v. Briggs, 5 How. 208 ; United States v. Northway, 120 U. S. 327.

Writ of error 'dismissed for want of jurisdiction.